DETAILED ACTION

Claims 1-24 and 28-30 are pending and under consideration. 
Claims 1, 7, 11 and 16 and 20 are amended. 
This rejection is Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-24, 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. I Journal of Biotechnology 126 (2006) 499-507 in view of Hase, Changes in Contents of Carbohydrate and Fatty Acid in the Cells of Chlorella Protothecoides During the Processes of De-and Re-Generation of Chloroplasts Plant & Cell Physiol., 7 (1996) (HASE), and United States Patent No. 6,372,460 (GLADUE)) .
The claimed invention is directed to a food product and method of producing a food product (see independent claims 1 and 20). The only specifically identified structural ingredient required is microalgal biomass comprising at least 10% triglyceride oil, wherein the triglyceride oil is 1-4% C18:0.  
As to claims 1 and 23-24, XU teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph).  It is also taught that the algae can be used in food products (pg. 500, left column, first paragraph).  In particular, XU teaches that Chlorella protothecoides is a microalga that can grow photoautotrophically or heterotrophically under different culture conditions. Heterotrophic growth of C. protothecoides supplied with acetate, glucose, or other organic compounds as carbon source, results in high biomass and high content of lipid in cells. With the addition of the C. protothecoides was cultivated with the crude lipid content up to 55.2%, which was about four times that in photoautotrophic C. protothecoides. Therefore, C. protothecoides has not only become an important source of many products, such as aquaculture feeds, human food supplements, and pharmaceuticals, but also been suggested as a very good candidate for fuel production.
XU does not teach that oil contains that 1-4% c18:0. 
However, HASE studies that when green cells are incubated in medium without nitrogen, they are rapidly bleached with concomitant degeneration of chloroplasts.  When, on the other hand, the "glucose-bleached” cells are transferred in a nitrogen-enriched medium without added glucose under illumination, they turn green (pg. 651).   This phenomenon also creates changes in the fatty acid composition (pg. 651). At pg 657, this is shown as impacting C18:1, C16:0, and C18:2. 
It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions as taught by HASE.  In particular, HASE teaches the amount of nitrogen that is added to the culture and has a large impact on fatty acid contents (pg. 651).    In this regards, one skilled in the art would have known to vary the culture conditions to vary the amount and type of compounds produced by the culture.
Gladue teaches that the algae cells can be used as food supplements (col. 5, lines 15-20) whole (col. 5, lines 4-10; ) or lysed in sizes from 5 to 10 microns (col. 4, lines 20-30). The algae (i.e., including Chlorella) provide DHA and other important nutrients.  
The size and form of the algae can vary based on it is delivery method (col. 5, lines 20-40). 
It would have been obvious to use the cells in whole form or lysed as taught by GLADUE in the product of XU and HASE to facilitate the delivery of the product to its subject. 
As to claims 3-10, 12-19, XU also  teaches that a single strain such as Chlorella protothecoides can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph).  The algae would have the same fatty acid composition. 
As to claims 20-22, XU teaches algae can be used in food products (pg. 500, left column, first paragraph).  By adding algae, one would decrease the amount of other ingredients found in the composition (i.e., that would include oil, eggs, or fat that may be in the product) . XU also teaches that a single strain such as Chlorella protothecoides.s can be produced in large quantities under heterotrophic conditions in the absence of light (i.e., in dark) (abstract and pg. 500, right column, last paragraph). 
As to claims 23-24, no mention of DHA is provided by XU or HASE. 
As to new claims 28-30, HASE studies that when green cells are incubated in medium without nitrogen, they are rapidly bleached with concomitant degeneration of chloroplasts.  When, on the other hand, the "glucose-bleached” cells are transferred in a nitrogen-enriched medium without added glucose under illumination, they turn green (pg. 651).   This phenomenon also creates changes in the fatty acid composition (pg. 651). At pg 657, this is shown as impacting C18:1, C16:0, and C18:2. 
It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions as taught by HASE. 


 Response to Arguments
Applicant’s arguments, see Amendment, filed July 22, 2011, have been considered but are not persuasive.
The applicant argues that with respect to claims 7 and 16, the Office Action (page 4) alleges that Xu teaches the algae would “naturally” have the same fatty acid composition.  An algae would express 
It would have been obvious to vary the type and amount of fatty acids by controlling the culture conditions as taught by HASE.  In particular, HASE teaches the amount of nitrogen that is added to the culture and can have a large impact on fatty acid contents (pg. 651).    In this regards, one skilled in the art would have known to vary the culture conditions to vary the amount and type of compounds produced by the culture.
Thus, the citation of HASE establishes that the Official Action is not relying on inherency alone.
The applicant argues that Example 1 of the present specification contains evidence that different strains of Chlorella protothecoides produce oil with different amounts of fatty acids.  However, HASE teaches that culture conditions are critical to the type and amount of fatty acids produced.  Indeed, applicant seems to support this conclusion based on how the claims have been amended. Indeed, the applicant does not consider the type and amount of fatty acids that are produced as inseparable from the strain. This is evidenced in that the claims have been amended to recite the amount of C18:0 but other types of fatty acids are only recited in dependent claims suggesting that these amounts are separate from the strain and can vary.
	The Official Action does not suggest that XU teaches the claimed C18:0 content but notes that HASE teaches fatty acid amounts can vary.
The applicant argues that HASE is silent as to the the C18:0 fatty acid content.  However, HASE does establish that culture conditions matter and can be manipulated to vary the production of fatty 
As to claim 20, the applicant argues that not all of the recitations have been addressed.  This is t true.  Claim 20 recites  method for making a generic food product by “determining an amount of microalgal biomass to include in the food product based on an amount of oil, fat or eggs in a form of the food product which lacks algal components” and “combining the amount of microalgal biomass with one or more edible ingredients and less than the amount of oil, fat or eggs present in the form of the food product which lacks algal components”.  Thus, the claim only requires a reduced amount of oil or fat or eggs.  However, one skilled in the art would have understand that the addition of an algal mass as suggested by XU would reduce the amount of other ingredients. Claim 20 does not recite a specific amount or food product that needs to be produced. 
The applicant also argues that claims 23-24 recite that less than 3% by weight of the triglyceride oil is docosahexanoic acid (DHA) (C22:6) and that this feature is not taught. However, none of the references recite the presence of DHA.  In this regard, applicant appears to take the unrealistic demand that a prior art reference recite not just what is present in a composition but also all components that are not present.  
As to claims 28-30, it is again noted that HASE is cited for teaching that the amount and type of fatty acids can be varied by varying the culture conditions.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                          
/AMBER R ORLANDO/               Supervisory Patent Examiner, Art Unit 1791